Citation Nr: 0316577	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  95-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy from January 11, 1994 to January 8, 
1996.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy from January 9, 1996 to July 29, 1998.  

3.  Entitlement to a disability evaluation in excess of 60 
percent for herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy from July 30, 1998. 

4.  Entitlement to a disability evaluation in excess of zero 
percent for bilateral shin splints.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1992 to January 
1994.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions dated in May 1994, July 
1995, September 1998, and March 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In September 2000, this matter was remanded to the RO.   



FINDINGS OF FACT

1.  From January 11, 1994 to January 8, 1996, the service-
connected herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy was principally manifested by complaints of low 
back pain with intermittent radiation down the left leg and 
objective findings of decreased pin prick in the L5 and S1 
distribution, mild L5 radiculopathy of the left lower 
extremity, mild to moderate limitation of motion of the 
lumbar spine, and recurring attacks, productive of moderate 
disability.  
  
2.  From January 9, 1996 to July 29, 1998, the service-
connected herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy was principally manifested by complaints of 
severe pain with radiation down the left leg and objective 
findings of left sciatica, disc herniation at L5-S1, 
compression of the left S1 nerve root, L5-S1 radiculopathy 
secondary to herniated nucleus pulpous, severe limitation of 
motion of the lumbar spine, diminished sensation in the left 
lower extremity and over the left great toe, and recurring 
attacks, productive of severe disability.  

3.  From July 30, 1998, the service-connected herniated disc 
at L3-4 and L5-S1 with lower lumbar radiculopathy is 
principally manifested by complaints of severe low back pain 
with persistent radiation to the left lower extremity and 
constant numbness between the knee and foot on the left lower 
extremity and objective findings of persistent neurological 
symptoms, left sciatica, left L5 radiculopathy, S1 nerve 
compression, decreased sensation over the left foot, mild 
weakness of the dorsiflexors of the left foot, diminished 
left ankle jerk, and demonstrable muscle spasm with little 
intermittent relief, productive of pronounced disability.  

4.  The service-connected bilateral shin splints are 
principally manifested by pain to palpation along the medial 
aspect of the tibial crest and tenderness of the tibial spine 
on the medial aspect between the ankle and the knee, which is 
productive of slight disability; there is no evidence of 
functional loss or loss of range of motion of the lower legs.      

5.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards for evaluating the service-
connected herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy.  


CONCLUSIONS OF LAW

1.  From January 11, 1994 to January 8, 1996, the criteria 
for a disability evaluation in excess of 20 percent for 
herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).   

2.  From January 9, 1996 to July 29, 1998, the criteria for a 
disability evaluation in excess of 40 percent for herniated 
disc at L3-4 and L5-S1 with lower lumbar radiculopathy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (in 
effect prior to September 23, 2002).    

3.  From July 30, 1998, the criteria for a disability 
evaluation in excess of 60 percent for herniated disc at L3-4 
and L5-S1 with lower lumbar radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) 67 Fed. Reg. 54345-54349 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

4.  The criteria for a compensable rating for bilateral shin 
splints have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.73, Diagnostic Code 
5311 (2002). 

5.  An extraschedular disability rating for the service-
connected herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy is not warranted.  38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims, and 
that the requirements of the VCAA have in effect been 
satisfied. 

The veteran was afforded nine VA examinations, including 
orthopedic and neurological examinations, in 1994, 1996, 
1998, 2000, 2001 and 2002 to determine the nature, extent, 
and severity of the service-connected low back disability and 
shin splints.  He also underwent Magnetic Resonance Imaging, 
X-ray examination, Computed Tomography scans, and bone scans.  
Pertinent VA treatment records were obtained.  The RO made 
attempts to obtain all treatment records identified by the 
veteran.  The veteran was afforded a hearing before the RO in 
July 1995.  The veteran was also scheduled for a hearing 
before the Board in July 2000 but the veteran failed to 
report to the hearing without good cause.  His request for a 
hearing is deemed to have been withdrawn.  38 C.F.R. 
§ 20.704(d) (2002).  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  The RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  In the March 2003 
supplemental statement of the case, the RO notified the 
veteran of the revised provisions of the rating criteria for 
disc disease, and gave the veteran another opportunity to 
submit additional evidence and argument.  The Board finds 
that the VA notified the veteran and the veteran's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
Board further finds that no reasonable possibility exists 
that any additional assistance would aid in substantiating 
the veteran's claims, since all identified evidence has been 
obtained by the VA and since the veteran has undergone 
extensive evaluation to determine the severity of his 
disabilities.    

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).  



Rating Criteria for back disabilities

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2.



Rating criteria for shin splints

Diagnostic Code 5311 addresses impairment of Muscle Group XI, 
i.e., the posterior and lateral crural muscles, and muscles 
of the calf.  The diagnostic code provides that the function 
of the muscles in Muscle Group XI is propulsion, plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Injury to Muscle Group XI 
is rated as noncompensable when slight; 10 percent when 
moderate; 20 percent when moderately severe; and 30 percent 
when severe.  38 C.F.R. § 4.73, Diagnostic Code 5311 (as in 
effect both before and after July 3, 1997).

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  Objective findings include minimal scarring; 
no evidence of fascial defect, atrophy, or impaired tonus; 
and no impairment of function or metallic fragments retained 
in muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

I.  Entitlement to a higher disability rating for herniated 
disc at L3-4 and L5-S1 with lower lumbar radiculopathy

Factual Background

A February 1994 treatment records indicates that the veteran 
reported having low back discomfort.  

A May 1994 neurological consultation treatment record reveals 
that the veteran had complaints of lower back discomfort.  
The veteran reported that the low back pain radiated down his 
left leg to the back of the knee and sometimes to the toes.  
The veteran indicated that the pain was intermittent and was 
worse with activity and walking.  The veteran denied 
weakness, paresthesia, bowel or bladder incontinence, or gait 
problems.  Motor examination in the lower extremities was 
5/5.  Sensory examination revealed decreased pinprick in the 
L5 distribution.  Gait was normal.  The impression was L5 
radiculopathy and rule out disc.  

A May 1994 electromyogram (EMG) revealed mild L5 
radiculopathy of the left lower extremity.  

A May 1994 VA examination report reveals that range of motion 
was 5 degrees of extension to 40 degrees of forward flexion.  
The veteran had a low back complaint during these maneuvers.  
It was further noted that the veteran was observed that he 
was able to dress and undress without hesitation. He was able 
to change position on the examining table with ease.  The 
diagnosis was chronic lumbar strain and sprain with disk 
pathology to be ruled out and consider left sciatica.  A May 
1994 VA general medical examination report indicates that 
there was no evidence of muscle spasm of the lumbar spine.  
Range of motion was normal.  The diagnosis was low back pain.  

A May 1994 X-ray examination of the lumbar spine revealed 
that the intervertebral disc space between L5-S1 was 
narrowed.  

A June 1994 VA neurological examination report reveals that 
the veteran reported that he had increased pain in his back 
since service.  He reported that he was unable to lift any 
object greater than 10 pounds, sit or stand for any period of 
time, walk or run for a far distance, or work because his 
trade was construction and he was unable to lift anything.  
The veteran reported having trouble getting in and out of 
chairs and walking up steps.  On truncal flexion, he could 
reach his ankles with his hands.  Extension was limited to 10 
degrees with pain.  Left lateral flexion was to 45 degrees.  
The veteran was unable to walk on his heels due to being 
unable to lift his toes on the left.  He was unable to walk 
on his toes because he stated that he had no strength.  His 
muscle strength, bulk, and tone were normal.  His effort on 
formal muscle testing needed to be encouraged but was 
initially full.   There was diminished pin prick in the L5 
distribution on the left.  He had diminished vibratory 
sensation in the feet.  The impression was mild peripheral 
neuropathy and L5-S1 radiculopathy more on the left.  

A June 1994 computed tomography (CT) scan of the lumbar spine 
revealed degenerative joint disease at the facet joints, 
generalized bulging disc at L4-5, and generalized bulging of 
the disc at L5-S1 with suspicion of herniation.  

A July 14, 1994 rehabilitation medicine consultation record 
reveals that the veteran reported that he had continuous back 
pain.  It was noted that the veteran did not have any 
difficulty getting in or out of the chair.  He moved with 
ease.  The veteran began a trial of a TENS unit for long-term 
control of the pain and was instructed in low back exercises.    

A July 26, 1994 physical therapy treatment record reveals 
that the veteran reported having pain in the low back that 
radiated in the left side of the body, down to the foot.  The 
veteran described the pain as an 8 out of 10.  He had 
difficulty sitting upright due to the pain.  On forward 
flexion, the veteran was able to touch his toes.  Lateral 
flexion was full to right.  The veteran was unable to 
laterally flex to the left.  The veteran was instructed with 
back exercises and was started on a trial of TENS.  

An August 1994 neurological examination indicates that the 
veteran reported that his low back pain was persistent and it 
radiated down the posterior aspect of the left lower 
extremity to the dorsum of the foot.  He reported having 
numbness and paresthesias in the ventral aspect of the 
foreleg on the left as well as the dorsum of the foot.  The 
pain was caused by ambulation, protracted sitting, or lifting 
anything greater than 10 or 20 pounds.  Examination of the 
back revealed point tenderness and paravertebral muscle 
spasm.  Flexion was to 75 degrees.  Straight leg raising was 
negative.  Neurological examination revealed diminished 
pinprick in the left L5 and S1.  Deep tendon reflexes were 2+ 
and symmetrical with the exception of 1+ at the left ankle 
reflex.  The impression was low back pain with left 
lumbosacral radiculopathy and degenerative disc disease 
versus discogenic herniations at L4-5 and L5-S1.  The 
neurologist advised the veteran to increase the physical 
therapy to three times a week at least.  

VA treatment records dated in August 1994 reflect diagnoses 
of sciatica and L5 radiculopathy.  Physical therapy treatment 
records note that the veteran was using the TENS unit and was 
doing the back exercises.  He had relief of pain with the 
TENS unit.  A September 1994 note indicates that the veteran 
cancelled his appointments for the past month and he was 
discharged from treatment.   

In July 1995, the veteran testified at a hearing before the 
RO.   

A January 9, 1996 emergency room record indicates that the 
veteran sought treatment for back pain with radiation down 
the left leg.  Medical records dated in January 1996 and 
February 1996 reflect diagnoses of sciatica.  

A February 1996 CT scan report reveals that there was a bulge 
of the disc at L3-4 more on the left side.  At L4-L5, there 
was prominence of the ligamentum flava and probably some 
fibrosis.  At L5-S1, there was herniation of the disc, more 
so on the left.  

A February 7, 1996 VA neurological treatment record reveals 
that the veteran reported that his back started bothering him 
again after carrying a heavy bag.  He slouched and used a 
cane.  His left foot was cold.  The veteran had increased 
pain with coughing and sneezing.  Examination revealed that 
truncal range of motion was restricted secondary to the pain.  
He could not straight leg raise secondary to the pain.  There 
was a negative left ankle jerk.  There was decreased pinprick 
in the left lower extremity in no particular distribution.  
The assessment was left sciatica.    

A March 1996 Magnetic Resonance Imaging (MRI) of the spine 
revealed moderate central to left-sided disc herniation at 
L5-S1 extending to the left lateral recess and compressing 
the left S1 nerve root.  

A March 1996 VA treatment record from the neurosurgeon clinic 
indicates that the impression was L5-S1 radiculopathy 
secondary to the herniated nucleus pulpous.  

A May 1996 VA neurological examination report reveals that 
the veteran reported that his pain was much worse and he felt 
a stinging in the left hip and a clicking in the left ankle.  
He stated that he was unable to lift heavy objects while bent 
over sideways, lift objects over 10 pounds, or sit for 
prolonged periods of time.  He reported having trouble 
getting in and out of chairs and walking up steps.  He took 
Ibuprofen for the pain.  Examination revealed forward flexion 
to 10 degrees.  The veteran would not extend or laterally 
flex to the left back due to pain.  Right lateral flexion was 
to 45 degrees.  The veteran was able to tandem walk without 
difficulty.  He was able to walk on toes and heels and rise 
from a squat without assistance.  He had normal muscle 
strength, bulk, and tone.  His strength was 5/5.  There was 
no atrophy of the extensor digitorum brevis.  He had 
diminished vibratory sensation in the feet, more on the left.  
He had diminished cold sensation in the left lower extremity 
and no particular distribution versus the right.  He had 
diminished pinprick over the left great toe.  Deep tendon 
reflexes in the lower extremities were 2+ and brisk.  The 
assessment was lumbosacral radiculopathy secondary to 
herniated disc at L5-S1 and chronic pain.  

A June 1996 VA examination report indicates that the veteran 
reported going to the emergency room on two separate 
occasions for the increased back pain.  The veteran reported 
that his low back pain was constant.  The veteran currently 
used a back brace and he used a cane at times.  Examination 
revealed that at times, the veteran ambulated favoring the 
left lower extremity and at times, he kept his left hip and 
knee bent.  However, other times, he walked briskly with a 
normal gait.  Motion of the thoracolumbar spine motion was 
severely restricted in the standing position.  Forward 
flexion was to 40 degrees with 35 degrees of this motion in 
the sacrum resulting in only 5 degrees of true lumbar 
flexion.  The veteran would not hyperextend at all.  Right 
lateral bending was to 20 degrees and left lateral bending 
was to 10 degrees.  Palpation revealed varying degrees of 
mild tenderness throughout the lumbar area.  There was no 
atrophy of the thighs and calves.  He had intact strength on 
manual testing with give-away weakness in the left great toe 
and foot on extension.  In the supine, the veteran could 
straight leg raise to 45 degrees on the right and 30 degrees 
on the left with low back and left lower extremity symptoms.  
The diagnosis was chronic lumbar strain and sprain, abnormal 
MRI and CT scan of the lumbar spine, left sciatica confirmed 
with mild L5 radiculopathy of the left per the May 1994 EMG 
report, and pain behavior.         

A July 30, 1998 VA examination report reveals that the 
veteran reported having constant pain in the low back and it 
was worse than it was two years ago.  The veteran indicated 
that the symptoms radiated down the left lower extremity to 
the foot intermittently on a daily basis.  There was constant 
numbness between his knee and foot on the left lower 
extremity.  He reported having bladder and stool problems.  
He took Ibuprofen every other day.  Examination revealed that 
the veteran moved about quickly though he complained quite a 
bit of low back symptoms.  He had forward flexion to 45 
degrees and extension to 10 degrees.  He had 15 degrees of 
lateral bending.  Neurologic examination revealed no atrophy 
on the thighs and calves.  Patella and Achilles reflexes were 
symmetrically reactive.  The veteran was able to straight leg 
raise to 55 degrees supine with symptoms in the low back.  
The diagnosis was chronic lumbar strain and sprain with 
status post herniation lumbosacral disc on the left with left 
sciatica.  The examiner stated that the veteran had a 
functional problem affecting the lumbar spine and left lower 
extremity resulting in fatigability, lack of endurance and 
weakness.  The examiner also noted that the veteran had a 
problem with employability secondary to his service-connected 
disability and this affected mostly the lumbar spine with 
sciatica on the left.      

An April 21, 2000 emergency room treatment record indicates 
that the veteran reported having increased back pain for the 
past three weeks.  The assessment was S1 nerve compression. 
Percocet was prescribed.  An addendum indicates that straight 
leg raising was to 45 degrees with pain in the low back on 
the left.  The pain increased with foot dorsiflexion.  There 
was S1 decrease in pin perception over the dorsum-medial 
aspect of the foot.  Deep tendon reflexes were brisk with no 
ankle clonus.  There was no foot weakness.  The impression 
was exacerbation of lumbosacral disc syndrome at L5-S1 with 
left L5 radiculopathy.  The neurologist indicated that he did 
not believe that the veteran had conus medullaris or cauda 
equina syndrome.  

VA treatment records show that on May 4, 2000, the veteran 
went to the emergency room for treatment for back pain.  

A May 2000 MRI report reflects an impression of L5-S1 loss of 
disc height with left paracentral disc extrusion compressing 
the S1 nerve root, and minimal central canal stenosis and 
mild bilateral neural foraminal narrowing.  The neurologist 
stated that when compared to the prior study, there was no 
change.   

A June 2000 VA examination report reveals that the veteran 
reported having episodes of flare-ups but he was not able to 
tell how often these occur.  He reported that his most recent 
episode started three months ago and it produced a degree of 
severe pain ongoing to the present time.  Physical 
examination revealed that the veteran walked leaning heavily 
on his cane.  He was bent over to the right.  He had a great 
deal of difficulty moving about and he also had difficulty 
removing and putting his clothes back on.  Range of motion of 
the lumbar spine was flexion to 45 degrees and extension to 
10 degrees.  He could bend to the right to 20 degrees.  He 
could not bend to the left.  There was no tenderness.  Muscle 
strength testing showed generalized weakness of the left 
lower extremity and moderate generalized weakness of the 
right lower extremity, possibly related to a complaint of 
pain with muscle strength testing.  He described a decreased 
sensation to touch in a stocking distribution from the knees 
down to the toes on the left.  The impression was herniated 
discs at L3-4 and L5-S1 with left lumbar radiculopathy. The 
examiner indicated that the present condition would cause 
significant impairment of most functions due to the pain 
complaints.   

An August 2001 VA examination report reveals that examination 
of the lower spine revealed minimal paraspinal muscle spasm.  
Flexion was to 50 degrees and extension was to zero degrees.  
The veteran reported having weakness in his legs and he could 
not bend his legs properly because of pain in the back.  Deep 
tendon reflexes were normal in the lower extremities.  
Reduced touch was noted in the lower extremities to the 
knees.  The diagnosis was herniated disc at L3-L4 and L5-S1 
with left lumbar radiculopathy as diagnosed by orthopedic 
evaluation in 2000, status post multiple evaluations and 
including evaluations by neurosurgery and neurology, and 
heightened reactivity to pain.  The examiner indicated that 
the veteran had been examined by several examiners and that 
several of the examiners noted increased sensitivity on the 
part of the veteran and a feeling of increased discomfort, 
and that the veteran was taking several medications including 
narcotics.  The examiner noted that the veteran came to the 
examining room complaining of difficulty in the back and a 
reduced ability to walk.  The examiner indicated that the 
veteran's examination was limited due to severe pain; 
however, no neurological deficit was noted.  The examiner 
noted that the veteran had restricted range of motion of the 
lumbar spine.  The examiner further noted that the veteran 
was taking a lot of pain medications and at the present time, 
it was unlikely that he would be able to hold substantial 
gainful employment because of severe discomfort and his 
reactions to the pain.        

An August 2001 VA neurology clinic treatment record reveals 
that the veteran had exacerbations and remissions of back 
pain and his most current bout started about three months ago 
without any clear precipitating factor.  Pain was worse a few 
weeks ago but was getting better.  Examination revealed mild 
weakness of the dorsiflexors of the left foot.  Left ankle 
jerk was diminished.  Pin prick sensation was impaired on the 
sole of the left foot and over the S1 distribution.  He had 
difficulty sitting straight.  The impression was chronic back 
pain and lumbar S1 radiculopathy.  A trigger point pain 
injection was given with little relief.  Morphine was 
prescribed.  

A May 2002 VA examination report indicates that the veteran 
had a minimally antalgic gait.  The diagnosis was disc 
disease of the lumbosacral spine with severe pain. 

A May 2002 VA orthopedic examination report indicates that 
the veteran reported that his back pain was getting worse and 
for three months out of the year, he was bedridden because of 
the pain.  The veteran took Morphine, Oxycontin, and 
Ibuprofen with some relief.  Examination revealed paraspinal 
and spinal muscular spasm.  There was no atrophy or 
deformity.  Forward flexion was to 30 degrees because of 
spasm.  Left lateral bending was to 15 degrees and right 
lateral bending was to 20 degrees.  Straight leg raising 
revealed exacerbation of the pain at 45 degrees especially on 
the left side.  The diagnosis was back pain secondary to the 
degenerative disc disease secondary to posterior disc bulge 
especially at L5-S1.  

Discussion

The RO has rated the veteran's service-connected lumbosacral 
strain with disc disease as 20 percent disabling from January 
11, 1994 to January 8, 1996; as 40 percent disabling from 
January 9, 1996 to July 29, 1998; and as 60 percent disabling 
from July 30, 1998.  The veteran's lumbar spine disability is 
rated under Diagnostic Codes 5295 and 5293.  In March 2003, 
the lumbar spine disability was characterized as herniated 
disc at L3-4 and L5-S1 with lower lumbar radiculopathy. 

Thus, the Board will analyze whether the veteran is entitled 
to a disability evaluation in excess of 20 percent from 
January 11, 1994 to January 8, 1996; in excess of 40 percent 
from January 9, 1996 to July 29, 1998; and in excess of 60 
percent from July 30, 1998.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999) (the Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period).  

The Board also notes that the veteran's claim of entitlement 
to an increased evaluation for the lumbar spine disability 
was filed in January 1994.  While this appeal was pending, 
the applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 3-2000, the General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.

In accordance with Karnas; supra, and VAOPGCPREC 3-2000, the 
Board has compared both versions of the rating criteria for 
intervertebral disc disease and has determined that the 
former version is more favorable to the veteran's claim, 
since the former regulations have more objective criteria and 
the veteran meets the criteria for a 60 percent rating under 
the former regulations from July 30, 1998.  Thus, in 
accordance with Karnas; supra, and VAOPGCPREC 3-2000, the 
Board will analyze the veteran's claim under the former 
version of the rating criteria for intervertebral disc 
disease before and after September 23, 2002, the effective 
date of the amended regulations.    

Entitlement to a disability evaluation in excess of 20 
percent for herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy
from January 11, 1994, to January 8, 1996

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 20 percent 
for the service-connected herniated disc at L3-4 and L5-S1 
with lower lumbar radiculopathy from January 11, 1994 to 
January 8, 1996 under the former provisions of Diagnostic 
Code 5293 (in effect prior to September 23, 2002).    

As noted above, under the former provisions of Diagnostic 
Code 5293, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The record shows that from January 11, 1994 to January 8, 
1996, the veteran's lumbar spine disability more closely 
approximates moderate intervertebral disc syndrome with 
recurring attacks.  There is no evidence of severe 
intervertebral disc disease with recurring attacks with 
intermittent relief.  The medical evidence of record shows 
that for the time period in question, the veteran has had 
neurological findings appropriate to the site of the diseased 
disc.  The medical evidence further shows that the lumbar 
spine disc disease was characterized as mild.  The May 1994 
EMG report indicates that the veteran had mild L5 
radiculopathy of the left lower extremity.  The June 1994 VA 
neurological examination report reflects a diagnosis of mild 
peripheral neuropathy and L5-S1 radiculopathy more on the 
left.  There were objective findings of decreased pinprick in 
the L5 distribution and diminished vibratory sensation in the 
feet.  

There is evidence that the veteran had recurring attacks of 
intervertebral disc disease.  For instance, the February 1994 
VA treatment record and the May 1994 neurological 
consultation report indicates that the veteran described 
having low back discomfort and he indicated that the pain was 
intermittent.  However, a June 1994 VA neurological 
examination report indicates that the veteran had increased 
pain in his back.  He reported that he was unable to lift an 
object greater than 10 pounds, sit or stand for any period of 
time, or walk or run for a far distance.  The record shows 
that the veteran went to physical therapy for the low back 
pain from July 1994 to August 1994.  An August 1994 physical 
therapy treatment record indicates that the veteran was using 
a TENS unit and he was doing back exercises.  He reported 
that he had a relief of pain with the TENS unit.  The record 
shows that the veteran cancelled his appointments and he was 
discharged from treatment in September 1994.  

Thus, the Board concludes that a disability evaluation in 
excess of 20 percent for the service-connected herniated disc 
at L3-4 and L5-S1 with lower lumbar radiculopathy from 
January 11, 1994 to January 8, 1996 under the former 
provisions of Diagnostic Code 5293 is not warranted since 
after extensive evaluation and testing, there is no evidence 
of severe disc disease with recurring attacks and with 
intermittent relief.  The medical evidence shows that the 
veteran has mild to moderate disc disease with recurring 
attacks.  

The Board has examined all diagnostic codes pertinent to low 
back disabilities.  A higher rating is not warranted under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  There is no evidence of severe limitation of motion 
of the lumbar spine.  The medical evidence of record for the 
time period in question shows that extension of the lumbar 
spine ranged from five degrees to normal extension and 
flexion ranged from 40 degrees to normal flexion.  The May 
1994 orthopedic examination report indicates that range of 
motion of the lumbar spine was from 5 degrees extension to 40 
degrees of flexion.  However, the examiner noted that the 
veteran was able to dress and undress with ease and he was 
able to change position on the examining table with ease.  
The May 1994 VA general medical examination indicates that 
range of motion of the lumbar spine was normal.  The June 
1994 VA examination report indicates that the veteran 
reported that he had trouble getting in and out of chairs, 
sitting, standing or waling for a prolonged period.  On 
truncal flexion, the veteran was able to reach his ankles 
with his hands.  Extension was to 10 degrees.  A 
rehabilitation medicine consultation report dated in July 
1994, two weeks later, indicates that the veteran moved with 
ease and he did not have any difficulty getting in or out of 
his chair.  An August 1994 neurological examination report 
indicates that flexion was to 75 degrees.    

Thus, a disability evaluation in excess of 20 percent for the 
lumbar spine disability under Diagnostic Code 5292 from 
January 11, 1994 to January 8, 1996 is not warranted, since 
the medical evidence shows that the veteran has mild to 
moderate limitation of motion of the lumbar spine, not severe 
limitation of motion.     

The veteran's lumbar strain may also be rated in the 
alternative under Diagnostic Code 5295, lumbosacral strain.  
The Board notes that during this time period, the service-
connected lumbar spine disability was characterized as 
lumbosacral strain with disc disease.  As noted above, under 
Diagnostic Code 5295, a 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the lumbar spine disability under 
Diagnostic Code 5295.  The medical evidence of record 
establishes that the veteran has complaints of pain in the 
low back and painful motion.  There are objective findings of 
mild to moderate limited motion.  Muscle spasm was detected 
in upon neurological examination in August 1994.  The medical 
evidence of record shows that there was limitation of lateral 
spine motion.  

There is no evidence that the veteran's low back disability 
is severe.  As noted above, the medical evidence of record 
for this time period characterized the lumbar spine 
disability as mild.  There is no medical evidence of listing 
of the whole spine to the opposite side with positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or abnormal mobility with forced motion.  There was no 
evidence of listing of the spine upon VA examinations.  The 
medical evidence shows that forward flexion ranged from 40 
degrees to normal flexion.  There is no evidence of marked 
limitation of forward bending.  The veteran had lateral 
movement to 45 degrees.  There is no evidence of abnormal 
mobility on forced motion.  The May 1994 VA neurological 
examination indicates that gait was normal.  Consequently, 
the Board finds that a disability evaluation in excess of 20 
percent is not warranted for the lumbar spine disability 
under Diagnostic Code 5295 from January 11, 1994 to January 
8, 1996.    

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The medical evidence shows that the veteran experiences pain 
motion due to the service-connected lumbar spine disability.  
The 20 percent disability evaluation under Diagnostic Code 
5293 contemplates the limitation of motion due to pain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  There are no 
findings of any additional loss of motion due to pain.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
May 1994 neurological examination report indicates that the 
veteran denied weakness, paresthesia, bowel or bladder 
incontinence, or gait problems.  Gait was normal.  The May 
1994 VA examination report notes that the veteran was able to 
move with ease and dress and undress without hesitation.  A 
June 1994 VA neurological examination report indicates that 
muscle strength, bulk, and tone were normal.  A June 1994 
rehabilitation medicine consultation record indicates that 
the veteran moved with ease.  The record further shows that 
VA physical therapy treatment records indicate that the 
veteran had pain relief with the use of  TENS unit and the 
veteran canceled his appointment and was discharged from 
treatment in September 1994.  Thus, the Board finds that 
there is no additional disability due to functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The assignment of a 
higher scheduler rating for motion loss based on functional 
loss or pain is not warranted.  

In summary, the Board finds that a disability evaluation in 
excess of 20 percent for the service-connected herniated disc 
at L3-4 and L5-S1 with lower lumbar radiculopathy from 
January 11, 1994 to January 8, 1996 under the former 
provisions of Diagnostic Code 5293 is not warranted for the 
reasons and bases described above.  The preponderance of the 
evidence is against the veteran's claim, and the claim is 
denied.  

Entitlement to a disability evaluation in excess of 40 
percent for the herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy
from January 9, 1996, to July 29, 1998

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 40 percent 
for the service-connected herniated disc at L3-4 and L5-S1 
with lower lumbar radiculopathy from January 9, 1996 to July 
29, 1998 under the former provisions of Diagnostic Code 5293.  

As noted above, under the former provisions of Diagnostic 
Code 5293, a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).    

The medical evidence of record shows that from January 9, 
1996, to July 29, 1998, the veteran's lumbar spine disability 
was severe with recurring attacks and intermittent relief.  
The medical evidence of record for the time period in 
question shows that the veteran had complaints of pain 
radiating down the left leg.  He reported that he had 
increased pain with coughing and sneezing.  He also reported 
that the back pain was constant.  The record shows that the 
veteran sought medical treatment at an emergency room in 
January 1996 and February 1996 due to increased back pain.  

The medical evidence shows that left sciatica was diagnosed 
in January and February 1996.  Moderate disc herniation at 
L5-S1 extending to the left lateral recess and compressing 
the left S1 nerve root was diagnosed in March 1996.  A March 
1996 VA treatment record indicates that the impression was 
L5-S1 radiculopathy secondary to the herniated nucleus 
pulpous.  There were objective findings of decreased pinprick 
in the left lower extremity, diminished vibratory sensation 
in feet, diminished pinprick of the left toe, and coldness in 
the left foot.  The medical evidence for the time period in 
question indicates that the range of motion of the lumbar 
spine was severely restricted.  A February 1996 VA 
neurological treatment record indicates that the truncal 
range of motion was restricted secondary to pain.  From 
January 9, 1996 to July 29, 1998, flexion of the lumbar spine 
was ranged from 5 to 10 degrees.  The veteran was unable to 
extend the lumbar spine.  Left lateral flexion ranged from no 
lateral flexion to 10 degrees.  Right lateral flexion ranged 
from 20 degrees to 45 degrees.  The examiner who performed 
the June 1996 VA examination report indicated that the motion 
of the thoracolumbar spine motion was severely restricted in 
the standing position.  

The medical evidence does not reflect findings of pronounced 
disc disease with persistent symptoms.  The medical evidence 
of record shows that the disc disease is characterized as 
moderate with severe symptoms such as severe limitation of 
motion.  The medical evidence of record shows that upon 
examination in February 1996, there was a negative left ankle 
jerk.  However, upon VA neurological examination in May 1996, 
reflexes were 2+ and brisk.  There is no evidence of 
demonstrable muscle spasm during the time period in question.  

Thus, the Board finds that a disability evaluation in excess 
of 40 percent for the service-connected for the herniated 
disc at L3-4 and L5-S1 with lower lumbar radiculopathy from 
January 9, 1996 to July 29, 1998 is not warranted since after 
extensive evaluation and testing, there is no evidence of 
pronounced disc disease with persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
appropriate with the site of the diseased disc, or 
demonstrable muscle spasm.  

The veteran's lumbar spine disability may also be rated, in 
the alternative, under Diagnostic Code 5292, limitation of 
motion of the lumbar spine, or Diagnostic Code 5295, 
lumbosacral strain.  A 40 percent rating is the maximum 
disability rating available under Diagnostic Codes 5292 and 
5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  
 
The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 40 percent 
evaluation, which, under Diagnostic Code 5292, limitation of 
motion of the lumbar spine, is the maximum allowable rating.  
Accordingly, the aforementioned provisions of 38 C.F.R. 
§ 4.40 and § 4.45 are not for consideration.  See Johnston, 
10 Vet. App. at 85. 

In summary, the Board finds that a disability evaluation in 
excess of 40 percent is not warranted for the service-
connected herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy from January 9, 1996 to July 29, 1998 under the 
former provisions of Diagnostic Code 5293 for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim, and the claim is denied.  

Entitlement to a disability evaluation in excess of 60 
percent for the herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy from July 30, 1998

A 60 percent evaluation has been assigned to the herniated 
disc at L3-4 and L5-S1 with lower lumbar radiculopathy from 
June 30, 1998, under the former provisions of Diagnostic Code 
5293.  There is evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, and other neurological findings 
appropriate to the site of diseased disc with little 
intermittent relief.  The medical evidence dated since July 
30, 1998 indicates that the veteran had complaints of 
characteristic pain.  He reported that his symptoms increased 
and the pain radiated down his leg on a daily basis.  He 
reported having constant numbness between the knee and foot 
on the left lower extremity.  A June 2000 VA examination 
report notes that the veteran was having an exacerbation of 
the back pain.  It was noted that he walked leaning heavily 
on his cane and he was bent over.  He had great difficulty 
moving about and removing his clothes.  

The medical evidence of record shows that the veteran has 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy and other neurological findings 
appropriate to the site of diseased disc.  The July 1998 VA 
examination report reflects a diagnosis of chronic lumbar 
strain and sprain with status post herniation of the 
lumbosacral disc on the left with left sciatica.  The veteran 
reported that the radiation symptoms occurred on a daily 
basis and he had constant numbness between his knee and foot 
on the left lower extremity.  The examiner stated that the 
veteran had a functional problem affecting the lumbar spine 
and left lower extremity resulting in fatigability, lack of 
endurance, and weakness.  An April 2000 emergency room record 
indicates that the veteran had an exacerbation of L-S disc 
syndrome at L5-S1 with left L5 radiculopathy.  The examiner 
who performed the June 2000 VA examination report indicates 
that the veteran's present disability would cause significant 
impairment of most functions due to the pain complaints.  

An August 2001 VA neurology clinic treatment record indicates 
that left ankle jerk was diminished.  There is evidence of 
demonstrable muscle spasm.  The August 2001 VA examination 
revealed minimal paraspinal muscle spasm.  A May 2002 VA 
examination report noted that the veteran had paraspinal and 
spinal muscle spasm.   

There is evidence that the disc disease provided little 
intermittent relief.  The medical evidence shows that the 
veteran reported having episodes of severe back pain that 
lasted for three months.  He indicated that he was bedridden 
three months out of the year.  

Based upon these findings, a 60 percent evaluation was 
assigned to the herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy from June 30, 1998, under the former 
provisions of Diagnostic Code 5293.  The Board notes that the 
60 percent evaluation is the maximum disability rating 
available under the former provisions of Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
 
The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca; supra.  However, in Johnston; supra, the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 60 percent 
evaluation, which is greater than the maximum allowable 
rating of 40 percent under Diagnostic Code 5292, limitation 
of motion of the lumbar spine.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85. 

The Board notes that a disability evaluation greater than 60 
percent is not warranted for the service-connected herniated 
disc at L3-4 and L5-S1 with lower lumbar radiculopathy under 
the revised provisions of Diagnostic Code 5293, from 
September 23, 2002.      

As noted above, under the revised provisions of Diagnostic 
Code 5293, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 60 percent 
for service-connected herniated disc at L3-4 and L5-S1 with 
lower lumbar radiculopathy from September 23, 2002 under the 
revised provisions of Diagnostic Code 5293, if the chronic 
orthopedic and neurologic manifestations are evaluated 
separately.  

In the present case, the veteran's orthopedic manifestations 
are most appropriately rated under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  In the present 
case, a 40 percent evaluation is warranted under Diagnostic 
Code 5292, since the medical evidence shows that the veteran 
has severe limitation of motion of the lumbar spine due to 
the herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy.  

The neurological manifestations are most appropriately rated 
under Diagnostic Code 8520, paralysis of the sciatic nerve, 
since the medical evidence shows that service-connected disc 
herniation compresses the S1 nerve root.  Under Diagnostic 
Code 8520, an 80 percent evaluation is assigned for complete 
paralysis of the sciatic nerve with foot dangle and drop, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  A 
60 percent evaluation is assigned for incomplete paralysis of 
the sciatic nerve that is severe with marked muscular 
dystrophy, a 40 percent evaluation is assigned for incomplete 
paralysis that is moderately severe, a 20 percent evaluation 
is assigned for moderate incomplete paralysis, and a 10 
percent evaluation is assigned for mild paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2002).

The Board finds that a 20 percent evaluation is warranted for 
the neurological manifestations due to the service-connected 
herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy.  The medical evidence shows that the 
neurological manifestations more closely approximate the 
criteria for a 20 percent evaluation, which is moderate 
incomplete paralysis of the sciatic nerve.  The neurological 
manifestations have been characterized as mild and moderate.  
For instance, the May 1994 EMG revealed that the veteran had 
mild L5 radiculopathy of the left lower extremity.  The March 
1996 MRI revealed moderate central to left-sided disc 
herniation at L5-S1 extending to the left lateral recess and 
compressing the left S1 nerve root.   The medical evidence of 
record shows that the neurological manifestations consist of 
decreased sensation to touch in the stocking distribution 
from the knees down to the toes on the left and diminished 
pin prick sensation on the sole of the left foot and over the 
S1 distribution.  38 C.F.R. § 4.124a indicates that the term 
"incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less that the type picture for complete 
paralysis given with each nerve...When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Thus, the Board finds that a 20 
percent rating is appropriate for the neurological 
manifestations due to the herniated disc at L3-4 and L5-S1 
with lower lumbar radiculopathy under Diagnostic Code 8520.  

A disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 8520.  There is no evidence 
of moderately-severe or severe incomplete paralysis.  There 
is no evidence of complete paralysis.  The medical evidence 
indicates that there was no atrophy of the thighs or calves.  
There was no ankle clonus.  There was evidence of generalized 
weakness of the left lower extremity and moderate generalized 
weakness of the right lower extremity; however, the examiner 
stated that this was possibly related to a complaint of pain 
with muscle strength testing.  There was evidence of mild 
weakness in the dorsiflexors of the left foot and diminished 
left ankle jerk.  There is no evidence of foot dangle or 
drop.  Active movement of the muscles below the knee was 
possible.  There is no evidence that flexion of the knee was 
weakened.  

Pursuant to 38 C.F.R. § 4.25, when the 40 percent evaluation 
under Diagnostic Code 5292 is combined with the 20 percent 
evaluation under Diagnostic Code 8520, the resulting 
disability evaluation is 50 percent.  See 38 C.F.R. § 4.25 
(2002).  Thus, the Board concludes that a disability 
evaluation greater than 60 percent is not warranted for the 
herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy, if this disability was evaluated under the 
revised provisions of Diagnostic Code 5293 from September 23, 
2002.      

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 60 
percent is not warranted for the service-connected herniated 
disc at L3-4 and L5-S1 with lower lumbar radiculopathy from 
June 30, 1998.  The preponderance of the evidence is against 
the veteran's claim and the claim is denied.  

Consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the March 2003 
supplemental statement of the case, the RO specifically 
considered whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the service-connected 
herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy.  The RO concluded that this case did not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
standards.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for an extraschedular 
rating for the service-connected herniated disc at L3-4 and 
L5-S1 with lower lumbar radiculopathy under 38 C.F.R. 
§ 3.321(b).    

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The service-connected herniated 
disc at L3-4 and L5-S1 with lower lumbar radiculopathy is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Pursuant to Diagnostic Code 5293, disc disease is rated on 
the basis of limitation of motion, symptoms of sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc, muscle spasm, and frequency of the 
attacks.  The evidence shows that the service-connected 
herniated disc at L3-4 and L5-S1 with lower lumbar 
radiculopathy does not present an unusual or exceptional 
disability picture.  The Board finds that the veteran's 
symptoms of sciatica, radiculopathy, severe limitation of 
motion, muscle spasm and pain are consistent with the 
criteria in the Rating Schedule.  The veteran's symptoms are 
normal manifestations of a lumbar spine disorder and such 
symptoms are contemplated under Diagnostic Code 5293.  The 
Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the herniated disc at L3-4 and L5-S1 with 
lower lumbar radiculopathy.  The record shows that one or two 
times a year, the veteran will seek medical treatment at an 
emergency room for increased back pain.  One or two visits a 
year to an emergency room can not be considered to be 
frequent hospitalization.          

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected herniated disc 
at L3-4 and L5-S1 with lower lumbar radiculopathy causes 
marked interference with employment.  The Board stresses that 
38 C.F.R. § 3.321(b)(1) requires marked interference with 
employment, not simply interference.  The Board points out 
that the currently assigned 60 percent disability evaluation 
for the service-connected herniated disc at L3-4 and L5-S1 
with lower lumbar radiculopathy is an acknowledgment on the 
part of VA that interference with employment exists.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board recognizes that a total rating due to 
individual unemployability based upon service-connected 
disabilities was granted in March 2003.  However, this grant 
was based upon other service-connected disabilities in 
addition to the lumbar spine disability.  The grant was not 
based solely upon the service-connected herniated disc at L3-
4 and L5-S1 with lower lumbar radiculopathy.  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected herniated disc at L3-
4 and L5-S1 with lower lumbar radiculopathy.      

II.  Entitlement to a disability evaluation in excess of zero 
percent for bilateral shin splints

Factual Background

A February 1994 VA treatment record from the podiatry clinic 
indicates that the veteran had a chief complaint of pain 
along the middle of the tibial crest, greater on the right, 
with ambulation and prolonged standing.  The veteran 
indicated that the symptoms were decreasing with time.  
Examination revealed pain with palpation and pressure along 
the medial aspect of the tibial crest on the right and left.  
The podiatrist noted that there was no evidence of stress 
fracture of the tibia on X-ray examination.  The assessment 
was shin splints.  The veteran was advised to purchase 
insoles.   

An April 1994 X-ray examination of the lower legs was normal.  

A May 1994 VA examination report indicates that the veteran 
had complaints of discomfort in his legs with walking.  
Examination revealed normal gait.  Range of motion of the 
lower extremities was full.  The diagnosis was shin splints.  
A May 1994 bone scan of the lower legs was normal.  

A May 1994 VA neurological examination report reveals that 
motor examination of the lower extremities was normal.  

A June 1994 VA neurological examination report indicates that 
muscle strength, bulk, and tone were normal.  

A May 1996 VA neurological examination report reveals that 
the veteran had normal muscle strength, bulk, and tone.  
Strength was 5/5.  

A July 1998 VA examination report reveals that there was no 
atrophy of the calves.  There was symmetrical tenderness of 
the tibial spines, on the medial aspect, between the ankle 
and the knee, mostly medial with more tenderness involving 
the left than the right, without edema or swelling.  The 
diagnosis was shin splints bilaterally, more so on the left 
than the right.  

A June 2000 VA examination report reveals that the veteran 
reported having pain in the anteromedial aspect of the 
junction of the proximal and middle sections of the right and 
left legs.  It was noted that the pain was present all the 
time; the pain did not stop the veteran from doing anything.  

A May 2002 VA general medical examination report indicates 
that the veteran reported having pain in the lower legs.  A 
May 2002 VA orthopedic examination report reveals that 
examination of the legs revealed tenderness on the medial 
aspect of both legs on the tibia bilaterally on deep 
palpation.  There was no swelling.  The diagnosis was shin 
splints.  

Discussion

The RO has rated the veteran's service-connected shin 
splints, by analogy, under Diagnostic Code 5311, impairment 
of Muscle Group XI, i.e., the posterior and lateral crural 
muscles, and muscles of the calf.  A zero percent evaluation 
was assigned for slight disability.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 10 percent 
for the service-connected shin splints.  The medical evidence 
of record shows that the shin splints are manifested by pain 
with palpation along the medial aspect of the tibial crest 
and tenderness involving the tibial spine on the medial 
aspect between the ankle and the knee.  The medical evidence 
further shows that the veteran had normal gait.  Range of 
motion of the lower extremities was full.  There was no 
atrophy of the calves.  X-ray examination and bone scan of 
the lower legs were normal.  The Board notes that 38 C.F.R. 
§ 4.56(d)(1) provides that objective findings of a slight 
muscle disability include no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function.  
Id.   Thus, the Board finds that a 10 percent disability 
evaluation is warranted for the service-connected shin 
splints since the medical evidence shows that the shin 
splints are productive of slight disability.  

Objective findings of moderate muscle disability include some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  In the present case, there are no objective 
findings of moderate impairment.  The medical evidence shows 
that the veteran had normal strength and tone in the muscles 
of the lower legs.  There is no evidence of loss of power or 
lower threshold of fatigue due to the shin splints.  There 
was no evidence of atrophy.  Thus, the Board finds that a 
disability evaluation in excess of zero percent for the 
service-connected shin splints under the provisions of 
Diagnostic Code 5311 is not warranted since after extensive 
evaluation and testing, there is no evidence of moderate 
impairment due to the shin splints.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected shin splints.  See also 
DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40 and there 
is no additional disability due to functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The medical evidence does 
not demonstrate additional loss of motion due to pain.  The 
medical evidence shows that the veteran has full range of 
motion of the lower legs.  The medical evidence shows that 
the veteran experiences pain due to the service-connected 
shin splints.  The 10 percent disability evaluation under 
Diagnostic Code 5311 contemplates pain.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  The veteran himself reported 
that the pain did not stop him from doing anything.  The 
medical evidence shows that the veteran has normal gait.  As 
noted above, the medical evidence further shows that the 
veteran had normal muscle strength and tone in the lower 
legs.  Thus, the Board finds that there is no additional 
disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The assignment of a higher scheduler 
rating for motion loss based on functional loss or pain is 
not warranted.  

The Board has examined all diagnostic codes pertinent to 
disabilities of the lower legs.  A higher disability 
evaluation is not warranted under Diagnostic Codes 5260 and 
5261, limitation of flexion and extension of the legs.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2002).  There 
is no medical evidence that the service-connected shin 
splints causes limitation of motion of the lower legs.  The 
medical evidence shows that the veteran had full range of 
motion of the lower legs.  A higher disability evaluation is 
not warranted under Diagnostic Code 5262, impairment of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2002).  There is no evidence of malunion of the tibia 
or fibula with slight knee or ankle disability.  As noted 
above, X-ray examination and bone scan of the lower legs were 
normal and did not reveal any malunion of the tibia or 
fibula.      

In summary, the Board finds that a disability evaluation in 
excess of zero percent for the service-connected shin splints 
under the provisions of Diagnostic Code 5311 is not warranted 
for the reasons and bases described above.  The preponderance 
of the evidence is against the veteran's claim, and the claim 
is denied.  




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy from January 11, 1994 to January 8, 1996 
is denied.   

Entitlement to a disability evaluation in excess of 40 
percent for herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy from January 9, 1996 to July 29, 1998 is 
denied.   

Entitlement to a disability evaluation in excess of 60 
percent for herniated disc at L3-4 and L5-S1 with lower 
lumbar radiculopathy from July 30, 1998 is denied.  

Entitlement to a disability evaluation in excess of zero 
percent for bilateral shin splints is denied.   


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

